Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Integrated Diagnostic of South Florida, Inc.,
(NPI: 1316045792),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-754
Decision No. CR2508

Date: February 24, 2012

DECISION DISMISSING PETITIONER’S REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, Integrated Diagnostic of South Florida, Inc.
Petitioner has no right to a hearing to challenge the determination by First Coast Service
Options, Inc. (First Coast), a Medicare contractor, to reinstate Petitioner as a Medicare
participant effective December 20, 2010.

Petitioner is an Independent Diagnostic Testing Facility (IDTF) that has been enrolled as
a participating supplier in the Medicare program. Following an on-site inspection
completed on August 6, 2010, the Centers for Medicare and Medicaid Services (CMS)
revoked Petitioner’s Medicare enrollment and billing privileges effective August 6, 2010,
and instituted a one-year bar on reenrollment. Petitioner filed a corrective action plan
(CAP). On February 17, 2011, First Coast approved Petitioner’s CAP and reinstated
Petitioner’s enrollment effective December 20, 2010, the date that First Coast received
the CAP. On April 4, 2011, Petitioner requested reconsideration of the contractor’s
February 17, 2011 decision, challenging the effective date of reinstatement.

On July 14, 2011, First Coast issued a review of the reinstatement date as a result of the
CAP. CMS Ex. 15. The contractor determined that the correct effective date for
reinstatement remained December 20, 2010. CMS Ex. 15. The contractor, however,
incorrectly informed Petitioner that it had the right to an Administrative Law Judge (ALJ)
hearing on this unfavorable CAP effective date review. CMS Ex. 15.

Pursuant to this misinformation, on August 30, 2011, Petitioner filed a hearing request. I
was assigned the case and issued an Acknowledgement and Pre-Hearing Order, in which
l established a briefing schedule. Accordingly, CMS filed a brief and seventeen proposed
exhibits (CMS Exs. 1 — 17). In its submission, CMS moved to dismiss Petitioner’s
hearing request or, alternatively, that I enter summary judgment in CMS’s favor.
Petitioner replied to the motion and filed sixteen proposed exhibits (P. Exs. 1 — 16). I
receive all of the parties’ exhibits into the record.

To be entitled to a hearing before an ALJ, a supplier must be dissatisfied with a
determination authorized under 42 C.F.R. § 498.5(1)(1). See 42 C.F.R. § 498.5(1)(2). A
determination by CMS, or one of its contractors, to revoke a supplier’s participation in
Medicare is an appealable initial determination. 42 C.F.R. § 498.3(b)(6). Similarly, a
supplier who seeks to participate in Medicare may appeal a determination by a contractor
or CMS to certify it as of a particular effective date. 42 C.F.R. § 498.3(b)(15). However,
a CMS contractor’s refusal to reinstate a supplier’s billing privileges based on a CAP is
clearly not an initial determination under 42 C.F.R. Part 498 and is not appealable. 42
C.F.R. § 405.874(e); see DMS Imaging, Inc., DAB No. 2313, at 5-10 (2010).

Petitioner argues that its November 30, 2010, letter of revocation was an initial
determination subject to a reconsideration decision and related appeal rights. P. Br. at 9.
I agree it was an initial determination to which it had a right to a reconsideration review,
but Petitioner did not request one within the sixty-day regulatory time period. 42 C.F.R.
§§ 498.5(1)(1); 498.22(b)(3). Petitioner did, however, timely request a CAP, which is a
separate process than a reconsideration and has no right to an ALJ hearing. CMS Ex. 2;
see also DMS Imaging, Inc., DAB No. 2313, at 7-8 (discussing how a CAP process
addresses corrective measures for a revocation while a reconsideration process challenges
the basis of a revocation).

Petitioner claims that its April 4, 2011 reconsideration request was timely filed following
the February 17, 2011 notice of reinstatement. However, First Coast’s notice of
reinstatement was based on CMS’s discretion to accept Petitioner’s CAP. First Coast’s
February 17, 2011 notice was not an initial determination subject to appeal rights
pursuant to 42 C.F.R Part 498. 42 C.F.R. § 405.874(e); see DMS Imaging, Inc., DAB
No. 2313, at 5-10; Pepper Hill Nursing & Rehab. Ctr., DAB No. 2395, at 9-10 (2011).

Petitioner argues that because First Coast issued a reconsideration decision discussing the
case merits, CMS now cannot escape ALJ review. P. Br. at 7. I disagree. In its July 14,
2011, letter, First Coast incorrectly stated that Petitioner timely requested
reconsideration. CMS Ex. 15, at 2. Although it is regrettable that based on this language
Petitioner believed it had an extended right to reconsideration and a related ALJ review, I
cannot create a right where one does not exist. I have no authority to review the merits of
Petitioner’s case because CMS, or its contractor, gave misleading information,
particularly at that late stage of the CAP process.

Petitioner simply chose not to challenge the basis of its Medicare revocation until it
received an undesired decision on its effective date following submission of a CAP.
Petitioner may not now challenge the basis for the revocation well outside of the
regulatory period provided. Petitioner’s arguments are equitable in nature and are not a
basis for me to grant Petitioner a hearing. Pepper Hill Nursing & Rehab. Ctr., DAB No.
2395, at 10-11; US Ultrasound, DAB No. 2302 (2010); Community Hospital of Long
Beach, DAB No. 1938 (2004).

Accordingly, I dismiss Petitioner’s hearing request pursuant to 42 C.F.R. § 498.70(b)
considering Petitioner did not timely request a reconsideration, and it has no right to
appeal the Medicare contractor’s determination regarding its CAP under 42 C.F.R. Part
498.

/s/
Joseph Grow
Administrative Law Judge

